Exhibit 10.12

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between Kevin
Fairbairn (“Employee”) and Intevac, Inc. (the “Company”) (collectively referred
to as the “Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, Employee was employed by the Company;

WHEREAS, Employee signed an Employee Proprietary Information Agreement with the
Company on February 2, 2002 (the “Confidentiality Agreement”);

WHEREAS, the Company granted to Employee certain options (each, an “Option” and
collectively, the “Options”) that remained outstanding as of the Separation Date
(such outstanding Options are listed on Exhibit A attached hereto) to purchase
shares of the Company’s common stock under the Company’s 2004 Equity Incentive
Plan or prior equity incentive plan (collectively, the “Plan”) and subject to
those certain stock option agreements evidencing the Options (the “Option
Agreements”);

WHEREAS, Employee and the Company entered into an offer letter dated January 24,
2002, and most recently amended November 12, 2008 (the “Offer Letter”);

WHEREAS, Employee separated from employment with the Company effective
November 16, 2012 (the “Separation Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

COVENANTS

1. Consideration. The Company agrees to pay Employee a total of Five Hundred
Thousand Eleven Dollars and Twenty Cents ($500,011.20), less applicable
withholding, which will be paid in a series of installments in the form of
salary continuation for twelve (12) months following the Separation Date, in
accordance with the Company’s regular payroll practices. Any installments that
otherwise would have been due under this Agreement prior to the Effective Date
will be paid in a lump sum as soon as practicable following the Effective Date,
and the remaining payments shall be made in accordance with the terms herein.

2. Stock. The Parties agree that for purposes of determining the number of
shares of the Company’s common stock that Employee is entitled to purchase from
the Company, pursuant to the exercise of outstanding Options, Employee will be
considered to have vested only up to the Separation Date. Employee acknowledges
that as of the Separation Date, Employee will have vested in the number of
shares set forth in Exhibit A and no more. The exercise of Employee’s vested
Options shall continue to be governed by the terms and conditions of the Plan
and the Option Agreements.

 

Page 1 of 10



--------------------------------------------------------------------------------

3. Benefits. Employee’s health insurance benefits shall cease on the last day of
November 2012, subject to Employee’s right to continue his health insurance
under COBRA. Employee’s participation in all benefits and incidents of
employment, including, but not limited to, vesting in stock options, and the
accrual of bonuses, vacation, and paid time off, ceased as of the Separation
Date.

4. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.

5. Employee’s Release of Claims. Employee agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Employee by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Employee, on his own behalf and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

Page 2 of 10



--------------------------------------------------------------------------------

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control
and Reform Act; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; and the California Fair Employment and
Housing Act;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release any any rights to indemnification that
Employee may enjoy pursuant to any indemnification agreement with the Company,
pursuant to applicable, by-laws, or provided under applicable law, including the
California Labor Code. Similarly, this release does not release claims that
cannot be released as a matter of law, including, but not limited to, Employee’s
right to file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give Employee the right to recover any monetary
damages against the Company; Employee’s release of claims herein bars Employee
from recovering such monetary relief from the Company). Notwithstanding the
foregoing, Employee acknowledges that any and all disputed wage claims that are
released herein shall be subject to binding arbitration in accordance with
Paragraph 18, except as required by applicable law. Employee represents that he
has made no assignment or transfer of any right, claim, complaint, charge, duty,
obligation, demand, cause of action, or other matter waived or released by this
Section.

6. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days

 

Page 3 of 10



--------------------------------------------------------------------------------

within which to consider this Agreement; (c) he has seven (7) days following his
execution of this Agreement to revoke this Agreement; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Employee signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the Effective Date. The parties
agree that changes, whether material or immaterial, do not restart the running
of the 21-day period. Employee understands and acknowledges that no severance
payments or benefits will be due to him under this Agreement if this Agreement
has not become effective and irrevocable no later than sixty (60) days following
the Separation Date (the “Release Deadline”) and within the time frames required
under this Agreement.

7. Company’s Release of Claims. The Company hereby and forever releases Employee
from, and agrees not to sue Employee concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind arising from any omissions, acts,
facts, or damages that have occurred up until and including the Effective Date
of this Agreement. Notwithstanding any release provided for herein, this
Agreement shall not serve to release any claims by the Company against Employee
for any claims relating to fraud, embezzlement, or the misappropriation of the
Company’s trade secrets. Moreover, this release does not extend to any
obligations incurred under this Agreement, and does not release claims that
cannot be released as a matter of law.

8. California Civil Code Section 1542. Each Party acknowledge that he/it has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Each Party, being aware of said code section, agrees to expressly waive any
rights he/it may have thereunder, as well as under any other statute or common
law principles of similar effect.

9. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

 

Page 4 of 10



--------------------------------------------------------------------------------

10. Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Employee’s attorney(s), and
Employee’s accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that he will
not publicize, directly or indirectly, any Separation Information.

Employee acknowledges and agrees that the confidentiality of the Separation
Information is of the essence. The Parties agree that if the Company proves that
Employee breached this Confidentiality provision, the Company shall be entitled
to an award of its costs spent enforcing this provision, including all
reasonable attorneys’ fees associated with the enforcement action, without
regard to whether the Company can establish actual damages from Employee’s
breach, except to the extent that such breach constitutes a legal action by
Employee that directly pertains to the ADEA. Any such individual breach or
disclosure shall not excuse Employee from his obligations hereunder, nor permit
him to make additional disclosures. Employee warrants that he has not disclosed,
orally or in writing, directly or indirectly, any of the Separation Information
to any unauthorized party.

11. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
nonsolicitation of Company employees.

Employee agrees at all times hereafter to hold in the strictest confidence, and
not to use or disclose to any person or entity, any Confidential Information of
the Company. Employee understands that “Confidential Information” means any
Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
proposals, proposed business dealings, customer lists and customers (including,
but not limited to, customers of the Company on whom Employee has called or with
whom he became acquainted during the term of his employment), markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, or other
business information disclosed to Employee by the Company either directly or
indirectly, in writing, orally, or by drawings or observation of parts or
equipment. Employee further understands that Confidential Information does not
include any of the foregoing items that have become publicly known and made
generally available through no wrongful act of Employee’s or of others who were
under confidentiality obligations as to the item or items involved or
improvements or new versions thereof. Employee hereby grants consent to
notification by the Company to any new employer about Employee’s obligations
under this paragraph. Employee represents that he has not to date misused or
disclosed Confidential Information to any unauthorized party. Employee’s
signature below constitutes his certification under penalty of perjury that he
has returned all documents and other items provided to Employee by the Company,
developed or obtained by Employee in connection with his employment with the
Company, or otherwise belonging to the Company.

 

Page 5 of 10



--------------------------------------------------------------------------------

12. No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.

13. Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department.

14. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.

15. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

16. Nonsolicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
directly or indirectly solicit any employee or service provider of the Company
to leave the Company for any reason.

17. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

18. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM,

 

Page 6 of 10



--------------------------------------------------------------------------------

WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE
EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL
TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION
WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.

19. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee’s failure to pay or delayed
payment of federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.

20. Section 409A; Taxes. All payments under this Agreement shall be reduced to
reflect applicable tax or other required withholdings and Employee shall be
solely responsible for any and all taxes arising in connection with this
Agreement and compensation paid or payment to Employee under this Agreement,
including, but not limited to, any taxes that may be imposed on Employee as a
result of Section 409A of the Internal Revenue Code of 1986 and the final
regulations and any guidance promulgated thereunder (“Section 409A”). The
foregoing provisions and all compensation and benefits provided for under this
Agreement are intended to comply with, or be exempt from, the requirements of
Section 409A and any ambiguities or ambiguous terms herein will be interpreted
to so comply and/or be exempt from Section 409A. Each installment and other
payment or benefit to be paid or provided under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations. The Company and Employee will work together in good faith
to consider either (i) amendments to this Agreement; or

 

Page 7 of 10



--------------------------------------------------------------------------------

(ii) revisions to this Agreement with respect to the payment of any awards,
which are necessary or appropriate to avoid imposition of any additional tax or
income recognition prior to the actual payment to Employee under
Section 409A. It is the Company’s expectation that severance payments under this
Agreement will be exempt from Section 409A. However, if and to the extent
necessary to avoid imposition of additional tax or income recognition under
Section 409A, any severance payments or separation benefits that are considered
deferred compensation under Section 409A that are payable within the first six
(6) months following Employee’s termination of employment shall instead be
delayed as provided for “Payments” in the Offer Letter.

21. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

22. No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

23. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

24. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

25. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Plan, the Option Agreements and the Confidentiality Agreement,
except as modified herein.

26. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.

27. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.

 

Page 8 of 10



--------------------------------------------------------------------------------

28. Effective Date. Employee understands that this Agreement shall be null and
void if not executed by him within twenty one (21) days. Each Party has seven
(7) days after that Party signs this Agreement to revoke it. This Agreement will
become effective on the eighth (8th) day after Employee signed this Agreement,
so long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”). Notwithstanding the foregoing, no
revocation of this Agreement nor failure of this Agreement to become effective
shall have any effect upon the validity or effectiveness of the resignations by
Employee referred to in Section 5 of this Agreement,

29. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

30. Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:

 

  (a) he has read this Agreement;

 

  (b) he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

 

  (c) he understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d) he is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    KEVIN FAIRBAIRN, an individual Dated: November 30, 2012       /s/ KEVIN
FAIRBAIRN       (Kevin Fairbairn)

 

    INTEVAC, INC. Dated: November 30, 2012     By   /s/ NORMAN H. POND      
(Norman H. Pond)       Chairman of the Board and
Chief Executive Officer

 

Page 9 of 10



--------------------------------------------------------------------------------

Exhibit A

 

Date of Grant

   Number of Shares Vested and Exercisable as of the
Separation Date  

02/19/2004

     50,000   

02/01/2005

     50,000   

08/30/2006

     75,000   

08/30/2007

     75,000   

08/21/2008

     75,000   

02/27/2009

     56,250   

05/20/2010

     37,500   

05/19/2011

     18,750   

06/21/2012

     0   

 

Page 10 of 10